

117 S2689 IS: Ensuring Medicaid Continuity for Children in Foster Care Act of 2021
U.S. Senate
2021-08-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2689IN THE SENATE OF THE UNITED STATESAugust 10, 2021Mr. Burr (for himself and Mrs. Feinstein) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XIX of the Social Security Act to ensure that children in foster care who are placed in a qualified residential treatment program are eligible for Medicaid.1.Short titleThis Act may be cited as the Ensuring Medicaid Continuity for Children in Foster Care Act of 2021.2.Exemption of children in foster care who are placed in a qualified residential treatment program from the Medicaid IMD exclusion(a)In generalSection 1905(a)(31)(B) of the Social Security Act (42 U.S.C. 1396d(a)(31)(B)) is amended by inserting and services provided to any individual who is a child in foster care under the responsibility of a State who has been placed in a child care institution that is a qualified residential treatment program (as defined in section 472(k)(4)), without regard to whether payments are made on behalf of such child under section 472 after section 1915(l).(b)Effective dateThe amendment made by subsection (a) shall take effect on October 1, 2021, and shall apply with respect to items and services furnished in calendar quarters beginning on or after that date. 